Citation Nr: 0634739	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus, 
postoperative, left, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for hallux valgus, 
postoperative, right, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to service connection for arthritis of the 
feet, secondary to hallux valgus. 

4.  Entitlement to service connection for arthritis of the 
right knee, secondary to hallux valgus. 

5.  Entitlement to service connection for a back disorder, 
secondary to hallux valgus. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the New York, New York, Regional Office (RO), 
which denied the veteran's claims of increased ratings for 
hallux valgus, postoperative, right, and hallux valgus, 
postoperative, left.  The veteran, accompanied by his 
representative, appeared and offered testimony at a hearing 
before a hearing officer at the RO in November 2004.  A 
transcript of that hearing is of record.  Supplemental 
statements of the case (SSOC) were issued in December 2004 
and April 2005.  

On June 12, 2006, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is also of 
record.  

The Board also notes that, in a rating action of April 2005, 
the RO denied service connection for arthritis of the feet 
secondary to hallux valgus, service connection for arthritis 
of the knee secondary to hallux valgus, and service 
connection for a low back disorder secondary to hallux 
valgus.  Subsequently, in November 2005, the veteran 
submitted a notice of disagreement (NOD) with the April 2005 
rating decision's denial of service connection.  However, a 
review of the record shows that the RO has not issued a 
statement of the case (SOC) with regard to the claims for 
service connection.  So, for the reasons discussed below, 
this issue must be remanded to the RO as opposed to merely 
referred there.  See Manlincon v. West, 12 Vet. App. 328 
(1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  


I.  I/R hallux valgus, postoperative, right and left.

The veteran seeks a rating in excess of 10 percent for 
service-connected hallux valgus, postoperative, right, and 
hallux valgus, postoperative, left.  The veteran essentially 
contends that the level of impairment caused by his service-
connected disabilities is more severe than contemplated by 
the 10 percent rating currently assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5280 (2006).  

At a personal hearing in November 2004, the veteran indicated 
that he has had difficulty walking because his feet hurt 
constantly.  The veteran testified that he had difficulty 
working as an auto mechanic and in construction because of 
the problems with his feet.  He also indicated that he had 
difficulty sleeping due to the pain in his feet.  At his 
subsequent hearing in June 2006, the veteran indicated that 
his doctors have suggested the need for an additional 
operation on his feet.  The veteran indicated that his gait 
has been severely altered as a result of the pain in his 
feet.  The veteran indicated that doctors have noted that he 
had arthritis in his feet, and he had residual scars that 
were red and painful.  

The Board finds that the evidence currently of record is 
insufficient to fairly evaluate the claims on appeal.  In 
this regard, the Board notes that the currently assigned 10 
percent rating is the maximum rating assignable under 
Diagnostic Code 5280, pursuant to which unilateral hallux 
valgus is evaluated; the current 10 percent ratings are each 
assigned under that diagnostic code.  However, to determine 
whether a higher rating for either foot is assignable under 
any alternative diagnostic code-to include Diagnostic Code 
5283 (pursuant to which impairment of the tarsal or 
metatarsal bones is evaluated) and Diagnostic 5284 (pursuant 
to which residuals of foot injuries is evaluated), additional 
medical findings and assessments are needed.  

The record reveals that the veteran last underwent 
examination of his feet in February 2003.  At that time, the 
veteran complained of pain in both feet especially in his big 
toes, but worse with walking.  It was noted that the veteran 
used inserts which reduced the pain in his feet.  It was also 
noted that the veteran did not have any functional limitation 
on standing and walking.  The examiner included only minimal 
clinical findings for each foot.  Following the examination, 
the pertinent diagnoses included residual postoperative 
hallux valgus, with osteoarthritic changes at the 
metatarsophalangeal joint, and minimal degenerative arthritis 
of the talonavicular joint, right foot.  The examination 
report is insufficient in that it does not provide the 
necessary clinical information so as to allow an equitable 
evaluation of the feet claims within the criteria set forth 
under Diagnostic Codes 5283 and 5284.  The examiner also 
noted, in his report, the claims file was not available for 
review.  

The Board notes that if an examiner is not able to 
distinguish the symptoms/degree of impairment due to service-
connected right and left feet disorders from other non-
service-connected disorders of the feet, the VA examiner, as 
well as the RO on further adjudication, must consider the 
decision of Mittleider v. West, 11 Vet. App. 181 (1998) (when 
service-connected and non-service-connected disability cannot 
be distinguished, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the service-connected 
disability).  

The United States Court of Appeals for Veterans Claims 
(Court) has held, in substance, that where service connection 
is in effect for one diagnosis involving some component of an 
anatomical or functional system, and there are additional 
diagnoses concerning pathology of that system of record, 
there must be evidence that permits the adjudicators to 
distinguish between manifestations that are service-connected 
and those that are not.  See Waddell v. Brown, 5 Vet. App. 
454, 456-57 (1993).  In light of the veteran's subjective 
complaints that his symptoms have increased in severity, the 
Board finds that a new C&P physical examination is warranted.  
See also VAOPGCPREC 11-95 (Holding in part that the Board is 
not required to remand an appealed claim merely because of 
the passage of time when an adequate examination report was 
originally prepared, unless the severity of the disability 
has increased.)  Given the above, a more comprehensive VA 
orthopedic examination is warranted.  


Moreover, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 or § 4.45 (2006).  It was also held 
that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim.  However, in that regard, 
the Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion 
is one of the factors determining the severity of a foot 
injury under Diagnostic Code 5280.  Neither the February 2003 
VA examination nor the other evidence of record provides a 
clear picture as to the functional impairment due to pain in 
the veteran's feet.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2006); see 38 C.F.R. 
§ 19.9 (2006).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).   

The Board further notes that, as noted above, at his personal 
hearing in June 2006, the veteran described residual scars on 
his feet that are red and painful.  There is no indication 
that the post surgical scars have not been evaluated by the 
RO.  Therefore, the RO should ensure that any scars 
associated with the service-connected foot disorder are 
evaluated and considered under the old and new rating 
criteria applicable for evaluating skin disorders.  38 C.F.R. 
§ 4.118 (2002), 38 C.F.R. § 4.118 (2006); Esteban v. Brown, 6 
Vet. App. 259 (1994).  


II.  S/C for arthritis of the feet, arthritis of the right 
knee, and a back disorder, secondary to hallux valgus.

As noted in the introduction section, in an April 2005 rating 
decision, the RO denied the veteran's claims of entitlement 
to service connection for arthritis of the feet secondary to 
hallux valgus, service connection for arthritis of the knee 
secondary to hallux valgus, and service connection for a low 
back disorder secondary to hallux valgus.  In a statement 
dated in November 2005, the veteran expressed disagreement 
with that denial.  The RO, however, has not issued a 
statement of the case (SOC) in response or given the veteran 
an opportunity to perfect an appeal to the Board concerning 
this claim by submitting a timely substantive appeal (e.g., a 
VA Form 9 or equivalent statement).  This claim must be 
remanded to the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 5 Vet. App. 127, 132 
(1993).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO must issue an SOC addressing 
the issues of the veteran's claims of 
entitlement to service connection for 
arthritis of the feet secondary to hallux 
valgus, service connection for arthritis 
of the knee secondary to hallux valgus, 
and service connection for a low back 
disorder secondary to hallux valgus.  The 
veteran and his representative should be 
apprised that to perfect the appeal on 
these issues for Board review, he must 
submit a substantive appeal.  If, and 
only if, he perfects an appeal concerning 
these claims should it be returned to the 
Board.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his bilateral hallux 
valgus.  The RO should obtain copies of 
all treatment records referred to by the 
veteran which have not already been 
associated with the claims folder.  All 
VA treatment records not already on file 
must be obtained regardless of whether 
the veteran responds to the foregoing 
request.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  Thereafter, the veteran must be 
scheduled for VA orthopedic examination 
to determine the severity of his service-
connected hallux valgus, right and left 
feet.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted, to include X-ray studies of 
both the right and left foot.  All 
applicable diagnoses must be fully set 
forth.  To the extent that symptoms of 
service- connected disability may be 
distinguished from symptoms of 
nonservice-connected disability, this 
should be so indicated.  The examiner is 
also asked to specifically include 
clinical information fully responsive to 
the criteria listed at Diagnostic Codes 
5283, as well as a statement whether it 
is at least as likely as not that the 
symptoms of the veteran's service-
connected right or left foot disorders 
result in disability which is more 
closely approximated to moderate, 
moderately severe, or severe foot injury 
(ies), under Diagnostic Code 5284.  The 
examiner must determine whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
functional loss due to such factors.  
This includes instances when these 
symptoms "flare-up" or he is on his feet 
over a period of time.  And this 
determination also should be portrayed, 
if feasible, in terms of additional 
functional loss due to these factors.  
The examiner is requested to provide a 
complete and detailed rationale for each 
opinion rendered with reference to the 
documented clinical history.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


